DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for this Office Action.

Election/Restrictions
Applicant’s election of claims 1-10, 16-17, and 20 in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-13 and 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected load arrangements, marine structures, and method of measurement, there being no allowable generic or linking claim. 

Claims 1-10, 16-17, and 20 are under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 16: It is claimed that “wherein the alternating component comprises pulses”. However, the alternating component, as understood within the scope of claim 1,4, and 5 is a structure that creates an AC signal. Thus, it does not make sense that the alternating component, which provides part of the load current, is a current (“pulses”) itself as claimed. For purposes of examination, the limitation will be read as the alternating component generates pulses. A similar issue exists for the limitation claiming “the DC component comprises a DC offset”. As above, the limitation will be read as the DC component generates a DC offset. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7-8, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boe et al (US 2013/0228471 A1). 

Claim 1: Boe discloses 
a system for impressed current cathodic protection of a marine structure (see e.g. [0003] and abstract of Boe), the system comprising 
a power source (see e.g. #112 on Fig 1 of Boe), 
wherein the power source is arranged to provide a supply current (see e.g. [0035] of Boe), 
wherein the supply current is arranged to generate an electrical potential of the marine structure with respect to water (see e.g. [0035] of Boe); and
a load arrangement (see e.g. #102 on Fig 1 of Boe), the load arrangement comprising: 
at least one electrode (see e.g. #108 or #110 on Fig 1 of Boe), 
wherein the at least one electrode is arranged to extend from the load arrangement into the water (see e.g. #107 on Fig 1 of Boe), 
wherein the at least one electrode is arranged to transfer the supply current via the water (see e.g. Fig 1 of Boe), 
at least one power node (see e.g. node extending from #112 on Fig 1 of Boe); and 
at least one load (see e.g. #116 on Fig 1 of Boe), 
wherein the at least one load is electrically coupled between the electrode and the power node (see e.g. output nodes #116 are between the power node and the electrodes on Fig 1 of Boe), 
wherein the load is arranged to get a load current (see e.g. #136 on Fig 1 of Boe), 
wherein the power source has a first pole and a second pole (see e.g. lines extending from #112 on Fig 1 of Boe), 
wherein the first pole is connected to the marine structure (see e.g. #114 on Fig 1 of Boe), 
wherein the second pole is connected to the power node (see e.g. node extending from #112 on Fig 1 of Boe), 
wherein the load arrangement is arranged to use the supply current to provide the load current (see e.g. [0038] of Boe). 
wherein the load structure is in contact with the water (see e,g. #108 and #110 on Fig 1 of Boe)

The limitation “the load structure is arranged on the marine structure” is an intended use for the system because claimed invention only pertains to the system which is to be used with the marine structure. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. As demonstrated above, Boe discloses all the claimed structure and thus would be capable of being arranged on the marine structure. Furthermore, Boe discloses parts of the load structure are on the structure (see e.g. #114 on Fig 1 of Boe). 

Claim 2: Boe discloses
that the load arrangement has a front surface (see e.g. right side of #100 on Fig 1 of Boe), 
wherein the front surface is in contact with the water (see e.g. #107 on Fig 1 of Boe), 
wherein the at least one electrode is a plurality of electrodes (see e.g. #108 and #110 on Fig 1 of Boe) distributed across the front surface (they both have connections to and extending from the front surface, see e.g. Fig 1 of Boe).

Claim 4: Boe discloses 
that the power source is arranged to provide the supply current (see e.g. [0035] of Boe), 
the supply current comprising: 
a DC component (see e.g. [0041] of Boe), 
wherein the DC component generates the electrical potential of the marine structure with respect to the water (see e.g. [0019] of Boe); and
an alternating component (see e.g. [0036] of Boe), 
wherein the alternating component is arranged to provide at least part of the load current (see e.g. [0036] of Boe), 

The limitation claiming “wherein the alternating component alternates at a high frequency such that the alternating component avoids a net contribution to electro-chemistry at the at least one electrode” is an intended use/function of the alternative component. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. As demonstrated above, Boe discloses all the claimed structure and thus would be capable of alternating at a high frequency such that the alternating component avoids a net contribution to electro-chemistry at the at least one electrode

Claim 7: Boe discloses
that the power source is arranged to disable the DC component (via controller #134, see e.g. [0038] of Boe).

Claim 8: Boe discloses that 
the load arrangement comprises a supply circuit (see e.g. circuit on Fig 1 of Boe), 
wherein the supply circuit is arranged to transfer the supply current between the electrode and the power nod (see e.g. #122 and #124 on Fig 1 of Boe), 
wherein the supply circuit is arranged to conduct at least part of the supply current via the load to provide the load current (see e.g. circuit on Fig 1 of Boe).

Claim 17: Boe discloses
That the power source is arranged to disable the alternating component (via controller #134, see e.g. [0038] of Boe).

Claim 20: The limitation claiming “a surface of the marine structure is in contact with the water, wherein the water is a fouling liquid containing biofouling organisms” are directed towards the structure the system is designed to be used with and do further limit the structure of the system. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2115 states ‘A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)’. Boe discloses all the structure of the system and thus anticipates this claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe.

Claim 3: Boe does not explicitly teach 
that the at least one load is a plurality of loads, wherein the plurality of loads is coupled to the at least one electrode, wherein the plurality of loads is distributed across the load arrangement. 

Boe only shows a single load in the examples (see e.g. #116 on Fig 1 of Boe). However, Boe teaches that multiples of these features are enabled (see e.g. [0054] of Boe). The load of Boe is designed to deliver AC current to the electrodes (see e.g. [0036] of Boe). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the load of Boe so that it includes a plurality of loads because based on the current demands and configuration of the system. 

Claim 5: Boe discloses 
the alternating component and the DC component (see rejection of claim 4 above).

The limitations claiming “the alternating component comprises (read as generates, see 112b rejection above) pulses, wherein the DC component comprises (read as generates, see 112b rejection above) a DC offset, wherein the DC offset is provided by adjusting a pulse width of the pulses” are intended functions/uses for the alternating component and the DC component. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. As demonstrated above, Boe teaches all the claimed structure and thus it would have been obvious to a person having ordinary skill in the art at the time of filing would be capable of generating pulses and a DC offset, such that the the DC offset is provided by adjusting a pulse width of the pulses. 

Claim 16: Boe discloses
the alternating component and the DC component (see rejection of claim 4 above).

The limitations claiming “the alternating component comprises (read as generates, see 112b rejection above) pulses, wherein the DC component comprises (read as generates, see 112b rejection above) a DC offset, wherein the DC offset is provided by adjusting a pulse width of the pulses” are intended functions/uses for the alternating component and the DC component. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. As demonstrated above, Boe teaches all the claimed structure and thus it would have been obvious to a person having ordinary skill in the art at the time of filing would be capable of generating pulses and a DC offset, such that the the DC offset is provided by adjusting a pulse width of the pulses. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Chew et al (US 2018/0201526 A1).

Claim 6: Boe discloses
that the power source is arranged to provide an alternating component (see e.g. [0038] of Boe).

Boe does not explicitly teach wherein the alternating component has a frequency in the range of 20kHz to 200 kHz.

Chew teaches a system for treating systems subject to biofouling in seawater (see e.g. abstract of Chew), which uses an AC current frequency of 100 Hz – 200 kHz (see e.g. [0086] of Chew). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Boe so that the power source is arranged to provide the alternating component with a frequency in the range of 100 Hz – 200 kHz as taught in Chew because Chew teaches these are suitable frequencies for systems treating biofouling in seawater. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Oh (KR 130054005 B1, English abstract).

Claim 9: Boe discloses that 
the supply circuit comprises a diode (see e.g. #128 or #132 on Fig 1 of Boe), wherein the diode is arranged to transfer a portion of the supply current between the electrode and the power node (see e.g. [0137] of Boe).

Boe does not explicitly teach that the diode is a Zener diode. However, Boe does not state the diode needs to be any specific type; the diode just operates to “ensure that only protection current with the correct polarity is provided to the electrically conductive surface portion (see e.g. [0037] of Boe). Oh teaches that Zener diodes are capable of doing this (see e.g. abstract of Oh). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Boe to use a Zener diode because Oh teaches these are suitable types of diodes of the purposes of Boe. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Thoren et al (US 2013/0048877 A1).

Claim 10: Boe does not explicitly teach
that the load comprises an UV light source, wherein the UV light source is arranged to emit anti-fouling light for anti-fouling of the load arrangement.

Boe teaches that the system is used to protect a substructure submerged in seawater (see e.g. Fig 1 of Boe). Thoren teaches the following: 
Underwater objects, particularly underwater objects that are in the water for long periods of time, have external surfaces that are subject to so-called " biofouling." A used herein, the term " biofouling" is used to describe an attachment of organisms that live in the liquid, e.g., in the ocean, to surfaces, particularly to man-made surfaces. The organisms can be small, for example, algae, or larger, for example, barnacles (see e.g. [0002] of Thoren)
	To combat biofouling, Thoren uses a UV light source (see e.g. abstract of Thoren). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Boe to include the UV light source taught in Thoren to prevent biofouling on the structure the system is protecting from corrosion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795